Exhibit 10.1

 

SEPARATION AGREEMENT AND GENERAL RELEASE

 

This Separation Agreement and General Release (the “Agreement”) constitutes an
offer to you by Ignite Restaurant Group – RSC, LLC together with its parents,
subsidiaries, and affiliated companies, including but not limited to Ignite
Restaurant Group, Inc. (hereinafter collectively referred to as the “Company”).
Throughout this Agreement, the phrase “the Company” refers to the entities
listed above and their subsidiaries and affiliates (past and present), employee
benefits plans, directors and officers, fiduciaries, trustees, employees,
successors, legal representatives, principals, and agents. It is important that
you read and understand the terms of this Agreement in full. If you decide to
accept and sign it, you do so knowingly and voluntarily. To enable you to do
that, we recommend that you consult with an attorney about this Agreement and
know your rights before signing it.

 

As explained to you, the purpose of this Agreement is to resolve all claims that
you have or may have against the Company arising out of or relating to your
employement and separation from the Company. Your last day of employment is July
14, 2016 (“Separation Date”).

 

I. SEPARATION PAYMENT

 

If you decide to sign this Agreement and waive your rights against the Company
arising out of your employment and separation, the Company will provide the
benefits listed below:

 

 

Separation Payment:

Six (6) months of pay totaling $187,500.00 less $8,506.00 due the company for
unauthorized expenses. The amount of $178,994.00 (the “Separation Payment”) will
be payable in installments at Employee’s regular bi-weekly rate of pay effective
as of Separation Date, less applicable taxes and withholdings on its regular
payday(s) through Separation Date. The $8,506.00 due the Company will be
deducted from the first installment of the Separation Payment. You will also be
paid accrued but unused vacation time. In accordance with the Omnibus Incentive
Plan of 2012, as amended, all equity not vested as of the Separation Date will
be forfeited, if applicable. This Separation Payment will be made in
installments, as described above, by direct deposit. Any amounts due or payable
under this Agreement will be subject to deductions for any amounts owed by you
to the Company. You further agree to submit any outstanding expense reports for
review and approval within two weeks of the Separation Date.

          The Company will provide a lump sum cash payment equivalent to the
applicable COBRA premium for six monthys. This payment equates to $9,609.30,
which is based on the terms of Ignite’s group health plan and Employee’s
coverage under such plans as of the Separation Date, subject to applicable tax
withholdings (the “Special Cash Payment”). You may, but are not obligated to,
use such Special Cash Payment toward the cost of COBRA premiums. You agree that
other than the Special Cash Payment, Company has no obligation to pay for your
continued health insurance coverage.

  

The Separation Payment above serves as payment for the release and waiver of
rights set forth in the Agreement and is an amount and/or benefit that you would
not otherwise be entitled to receive through any compensation arrangement or
benefit plan associated with your employment.

 

 

Page 1 of 5

 

[b2.jpg]

 

 Employee's Initials

Prepared for David Catalano

 

 

  

 
 

--------------------------------------------------------------------------------

 

  

II. WAIVER OF RIGHTS

 

I, David Catalano, knowingly and voluntarily agree to waive, settle, release,
and discharge the Company from any and all claims, demands, charges, damages,
actions or causes of action, including any claim for attorneys’ fees, of
whatever nature, in law or equity, whether growing out of tort, contract,
compensation or otherwise, including but not limited to, all rights of action
under Title VII of the Civil Rights Act of 1964, 42 U.S.C. Section 2000e, et
seq.; the Civil Rights Act of 1991; the Civil Rights Act of 1866, 42 U.S.C.
Section 1981; the Americans with Disabilities Act, 42 U.S.C. Section 12010, et
seq.; the Family and Medical Leave Act; the Employee Retirement Income Security
Act; the Fair Labor Standards Act, 29 U.S.C. Section 201, et seq.; the Equal Pay
Act, 29 U.S.C. Section 206, et seq.; the Genetic Information Nondiscrimination
Act of 2008, 42 U.S.C. Section 2000ff, et seq.; and any other law or laws of the
United States, and any other state in the United States, or any ordinances of
any locality, which may have afforded me a cause of action or a legal or
equitable claim of any sort in connection with my employment or separation from
employment.

 

I understand and agree that this waiver specifically includes any and all
claims, demands, obligations, and/or causes of action that have, through
ignorance, oversight, or error, been omitted from the terms of this Agreement. I
make this waiver with the full knowledge of my rights and with specific intent
to release both known and unknown claims.

 

I acknowledge and understand that by executing this Agreement I am waiving my
right to file suit or to pursue any claim through arbitration for any claim I
may have under any federal, state, or local laws, statutes, ordinances,
regulations, or other legal theories, including but not limited to the laws and
statutes named in the paragraph above.

 

I understand that I am permitted by law to file a charge with the U.S. Equal
Employment Opportunity Commission (EEOC), but should any charge or action be
filed by or on behalf of me, I agree to promptly give the agency or court having
jurisdiction a copy of this entire Agreement and inform the court or agency that
I have fully settled any and all of my claims against the Company arising from
my employment or separation from employment. I waive any right I may have to
recover in any proceeding that is based in whole or in part on the claims I
waive and release in this Agreement and I assign any such recovery to the
Company. This includes my waiver of any right to recover from any charge or
proceeding before, or brought by, the EEOC or any other federal, state or local
agency or court.

 

III. PROMISES TO THE COMPANY

 

I confirm that I have not filed any legal proceeding(s) against the Company; I
am the sole owner of the claims released herein; I have not transferred any such
claims to anyone else; and I have the full right to grant the waivers, releases
and agreements in this Agreement.

 

No Claim for Leave or Compensation: I confirm that I have received all leave
(paid or unpaid), compensation, wages, bonuses, commissions, and/or benefits to
which I am entitled, except as provided by Section I of this Agreement. This
Agreement does not, however, supersede any retirement income benefit to which I
may be eligible. I further confirm that I have no known workplace injuries or
occupational diseases.

 

Return of Company Property: I promise that immediately following my Separation
Date, I will return all of the Company’s property of any type that I have in my
possession. This includes any files, documents, keys, handbooks, manuals,
computer printouts, credit cards, dining cards, vehicles, equipment, tools,
phone(s), radio(s), ID badge, computer disks, other electronic data, copies of
any of the above items, and any other form of the Company’s property whatsoever.

 

 

Page 2 of 5

 

﻿[a1.jpg]

 

 Employee's Initials

Prepared for David Catalano

 

 

   

 
 

--------------------------------------------------------------------------------

 

  

Confidentiality & Non-Disparagement: Following my Separation Date, I agree to
keep confidential all information regarding the Company’s business, operations,
systems, finances, resources, customers, or prospects of the Company, and I
further agree not to disclose any such confidential or proprietary business
information without the prior written authorization of the Company, except
pursuant to subpoena, judicial process, or court order, or if the information is
in the public domain. I agree to immediately return to the Company all
confidential and proprietary business information, as well as all files,
memoranda, records, documents, computer records, copies of the foregoing, and
other information related to the Company in my possession, custody, or control
or in the possession, custody, or control of another to which I have access.
This confidentiality agreement supplements, but in no way limits, the
protections available to the Company under statutory or common law to protect
its confidential information and trade secrets.

 

I further agree not to disclose, publicize, or cause to be publicized any of
this Agreement’s terms or conditions except as may be compelled by judicial
process. Notwithstanding the foregoing, such nondisclosure does not include my
attorney that I have chosen to seek advice from or to consult with regarding my
decision to execute this Agreement.

 

I further agree that I will not make any disparaging remarks (comments that are
negative in nature and which portray a person or entity in a bad light or
diminish its reputation in its industry or community) about the Company, its
employees, officers, directors, and managers to anyone, including the public or
the media.

 

Should I breach my promises regarding confidentiality and non-disparagement, the
Company may cancel any unpaid separation benefits. If I have already received my
separation benefits and I breach my promises regarding confidentiality and
non-disparagement, I agree to pay the Company liquidated damages equal to the
amount of the Separation Pay outlined in Section I above, plus any other
recoverable damages. My promises regarding confidentiality and non-disparagement
are not intended to prevent cooperation through investigation, testimony or
otherwise with any administrative agency or court, or as otherwise required by
law.

 

Tax Indemnification: I agree that I am solely responsible for the payment of all
taxes and for the penalties and interest owing or determined to be owed by any
appropriate taxing authority and that I will indemnify the Company for the same.
I agree that the Company offers no opinion on the taxability of such payments
under Section I of this Agreement.

 

Satisfaction of All Obligations: I agree that all obligations of the Company
under any and all plans, agreements, policies, and/or practices have been
satisfied or exceeded by the payments described in Section I, above.

 

 

IV. MISCELLANEOUS TERMS AGREED TO BY THE PARTIES

 

In exchange for the promises made by and to the Company and me, we mutually
agree to the following terms:

 

 

 

Page 3 of 5

 

[b3.jpg]

 

 Employee's Initials

Prepared for David Catalano

 

 

   

 
 

--------------------------------------------------------------------------------

 

  

Enforcement: Either party may enforce this Agreement if the other party breaches
it. This Agreement may be used in a subsequent proceeding to enforce its terms.

 

Severability: If an arbitrator refuses to enforce any part of this Agreement,
the remainder of the Agreement will not be affected and will remain in force.

 

Rule of Construction: The language of all parts of this Agreement shall be
construed as a whole and according to its fair meaning, and not strictly for or
against either party. It is expressly understood and agreed that any rule
requiring construction of this Agreement against its drafter shall not be
applied in this case.

 

Choice of Law: The Company and I expressly agree that this Agreement shall, in
all respects, be interpreted, enforced, and governed under the laws of Texas,
and shall be subject to arbitration. The prevailing party in any such dispute
shall be entitled to recover actual damages plus reasonable attorney’s fees and
costs. Should I file such a challenge and lose, I understand that I will be
personally liable for my own legal fees and costs and for other fees or costs
that may be awarded.

 

Non-Admission of Wrongdoing: This Agreement does not constitute an admission by
the Company of a violation of any federal, state, or local laws. It is further
understood and agreed that this settlement is a compromise of a real or
potential dispute and that the promises of the Company are not to be construed
as an admission of liability, but rather that liability is expressly denied.

 

Merger Clause: This Agreement contains the entire and only agreement between the
Company and me regarding the subject matter of this Agreement. To the extent
there are any restrictive covenants or confidentiality agreements which, by
their terms or by operation of law, survive the termination of my employment,
the obligations of this Agreement will supplement, but not replace, such
agreements. Any oral or written promises or assurances related to the subject
matter of this Agreement that are not contained in this Agreement are waived,
abandoned, and withdrawn, and are without legal effect. I acknowledge that I
have not relied on any representations, promises, or agreements of any kind made
to me in connection with my decision to sign this Agreement, except for those
set forth in this Agreement.

 

Binding Effect: This Agreement shall be binding upon and inure to the benefit of
the parties hereto and their respective successors, assigns, and personal
representatives.

 

Amendment: This Agreement may not be amended except by written agreement signed
by both parties which specifically refers to this Agreement.

 

Waiver: No provision hereof may be waived unless in writing signed by all
parties hereto. Waiver of any one provision herein shall not be deemed to be a
waiver of any provision herein.

 

Effective Date: This Agreement shall, upon execution by me, become immediately
effective and enforceable.

 

V. ASSURANCES TO THE COMPANY

 

This Agreement is a legal document with legal consequences. The Company wants to
be certain that I fully understand the legal effect of signing this Agreement.
I, therefore, make the following assurances to the Company:

 

(1)

I have carefully read the complete Agreement.

 

 

 

Page 4 of 5

 

﻿[b4.jpg]

 

 Employee's Initials

Prepared for David Catalano

 

 

   

 
 

--------------------------------------------------------------------------------

 

 

(2)

The Agreement is written in language that I understand.

 

(3)

I understand all of the provisions of this Agreement.

 

(4)

I understand that this Agreement is a waiver of any and all claims I may have
against the Company.

 

(5)

I willingly waive any and all claims, known and unknown, in exchange for the
promises of the Company in this Agreement, which I acknowledge constitute
valuable consideration that I am not otherwise entitled to receive.

 

(6)

I enter this Agreement freely and voluntarily. I am under no coercion or duress
whatsoever in considering or agreeing to the provisions of this Agreement.

 

(7)

I acknowledge that I have been advised to consult with an attorney of my choice
before signing this Agreement. By signing this Agreement, I acknowledge that I
have had the opportunity to consult with an attorney of my choice.

 

(8)

I understand that this Agreement is a contract. As such, I understand that
either party may enforce it.

 

 

 

Executed, this     14     day of July, 2016.              

 

 

[a2.jpg]   [a3.jpg]

WITNESS (sign name) 

 

EMPLOYEE (sign name)

      [a4.jpg]   [a6.jpg] WITNESS (print name)   EMPLOYEE (print name)

                                         

 

 

 

 

 [a7.jpg]

 

 [a8.jpg]

 

 

 

 

Page 5 of 5

 

﻿[b5.jpg]

 

 Employee's Initials

Prepared for David Catalano

 

 

  

 